Citation Nr: 0010629	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-20 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975 and from December 1975 to June 1978.

This appeal arises from a rating decision of May 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The case was certified to the Board of 
Veterans' Appeals (the Board) from the St. Petersburg, 
Florida, RO.


FINDING OF FACT

There is no competent evidence showing disability resulting 
from an acquired psychiatric disorder during service, or of a 
psychosis within the presumptive period after service, or 
showing a nexus between treatment and diagnosis of a 
situational stress episode in service and any psychiatric 
disorder diagnosed after service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, including bipolar disorder, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold matter to be resolved is whether the veteran's 
claim is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have established well-
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993).  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The disease entity must be identified and shown to 
be chronic.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A September 1975 report of medical examination at separation 
from the first period of service notes that the psychiatric 
clinical evaluation was normal.  A December 1976 clinical 
record notes a formulation of situational stress reaction.  A 
September 1977 clinical record entry notes the veteran 
admitted to the use of amphetamines on one occasion but there 
was no persistent use.  A January 1978 alcohol and drug abuse 
prevention and control progress report notes that the veteran 
should be declared a drug rehabilitation success.  A May 1978 
alcohol and drug abuse prevention and control progress report 
notes that the veteran should be declared a drug 
rehabilitation failure.  A report of medical history, dated 
in May 1978, notes that the veteran indicated that he had 
depression or excessive worry.  The veteran also reported 
that he was in good health and that he had not had nervous 
trouble of any sort.  A May 1978 report of medical 
examination indicates that the psychiatric clinical 
evaluation was normal.

A private psychological assessment, dated in August 1992, 
notes that the veteran started psychiatric treatment in 1989.  
A private physician's statement, dated in July 1992, notes 
that the veteran began treatment with the physician in 
February 1990 for bipolar affective disorder.  Another 
statement from a private clinician, dated in July 1993, notes 
that the veteran was treated from February 1990 to June 1990.  
The diagnosis was bipolar-manic.  A September 1993 record 
from the Social Security Administration notes that the 
veteran had been treated for mood swings since 1989.  A 
September 1995 private clinical record notes that the veteran 
indicated that he had been diagnosed bipolar in 1989.  None 
of these records indicates that the veteran's current 
psychiatric disorder began during service or is related to 
service.  Rather, the first indication of a diagnosis and 
treatment for a psychiatric illness was in 1989, more than 10 
years after his last period of service.  Accordingly, there 
is no competent medical evidence showing a link between any 
of the veteran's psychiatric disorders and incident or event 
of service, to include the situational stress diagnosis then 
related to the veteran's conflict with a co-worker and his 
marital difficulties.

The veteran claims that his substance abuse and other 
behavior during service were actually the manifestation of 
attention deficit disorder and obsessive compulsive disorder.  
However, there is no competent medical evidence in the record 
to support this assertion.  Rather, a March 1998 VA medical 
opinion that was based on a review of the veteran's service 
medical records and the medical evidence in the claims file 
stated "[i]t is the reviewer's opinion that the symptoms of 
the veteran's current mental disorder were not manifest 
during active duty."  The veteran's assertions do not 
constitute competent medical evidence since as a lay person, 
he is not considered competent to render opinions as to 
medical diagnoses or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claimant's personal belief, 
however sincere, cannot form the basis of a well-grounded 
claim.  Voerth v. West, 13 Vet. App. 117 (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is also no competent evidence of a nexus 
between any current psychiatric disorder and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claim considered herein plausible or well 
grounded.  Hence, the Board concludes that VA did not fail to 
meet its obligations under 38 U.S.C.A. § 5103(a) (West 1991) 
with regard to the specific facts and allegations presented 
on appeal.

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  Where a 
claim is not well grounded, VA does not have a statutory duty 
to assist the claimant in developing the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  Based on the foregoing, the veteran's 
claim for service connection for a psychiatric disorder 
including bipolar disorder is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Finally, the Board acknowledges that it has decided the 
present appeal as to this issue on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that he did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
for service connection under the standards set forth in 
Caluza.  The result is the same.


ORDER

Service connection for a psychiatric disorder, including 
bipolar disorder, is denied, as the claim is not well 
grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 5 -


